Citation Nr: 1214595	
Decision Date: 04/23/12    Archive Date: 05/03/12

DOCKET NO.  08-21 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to specially adapted housing.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Lawson, Counsel



INTRODUCTION

The Veteran served on active duty from December 1969 to December 1972.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in January 2008, a statement of the case was issued in June 2008, and a substantive appeal was received in July 2008.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that specially adapted housing is warranted.  Service connection is in effect for PTSD and for arteriosclerotic heart disease, each rated as 100 percent disabling.  It is argued that his service-connected heart disease causes him to need specially adapted housing.  

The provisions of 38 C.F.R. § 3.809 (2011) indicate in pertinent part that specially adapted housing will be granted if service-connected disability causes loss of use of both lower extremities, such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; or there is loss of use of one lower extremity together with residuals of organic disease or injury which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; or there is loss of use of one lower extremity together with loss of use of one upper extremity which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair.  The term "preclude locomotion" means the necessity for regular and constant use of a wheelchair, braces, crutches or canes as a normal mode of locomotion although occasional locomotion by other methods may be possible.  

In this case, a VA social worker indicated in December 2007 that the Veteran had full use of all of his limbs and was not wheelchair bound.  It was reported that the Veteran could walk and ambulate but needed some help with balance and fatigue during standing.  

In April 2008, a private physician indicated that the Veteran had severe ischemic congestive cardiomyopathy and that it had come to the doctor's attention that the Veteran was having increasing difficulties in the shower with unsteadiness.  Also in April 2008, a private psychologist reported that the Veteran was disabled physically with severe heart and other problems which render him unable to "adequately ambulate without a wheelchair and other disability considerations".  

The Board finds that a VA examination as indicated below would be helpful in making a final decision on the Veteran's appeal.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination for specially adapted housing purposes.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  After examining the Veteran, the examiner should render an opinion with reasons as to whether service-connected disability causes loss of use of both lower extremities, such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; or there is service-connected loss of use of one lower extremity together with residuals of organic disease or injury which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; or there service-connected is loss of use of one lower extremity together with loss of use of one upper extremity which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair.  The examiner should be informed that the term "preclude locomotion" means the necessity for regular and constant use of a wheelchair, braces, crutches or canes as a normal mode of locomotion although occasional locomotion by other methods may be possible.  

2.  Thereafter, readjudicate the Veteran's pending claim in light of any additional evidence added to the record.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


